ORDER
This matter having been duly presented on the motion of STEPHANIE A. HAND of Livingston, who was admitted to the bar of this State in 2000, seeking to vacate the Order of the Court filed December 1, 2015, that temporarily suspends respondent from the practice of law pursuant Rule l:20-13(b)(2), and to be reinstated to practice;
And the Office of Attorney Ethics having interposed no objection to the relief sought, and good cause appearing;
It is ORDERED that the motion is granted, and the Order filed December 1, 2015, is hereby vacated, and STEPHANIE A. HAND is reinstated to the practice of law, effective immediately.